DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims.
It is noted that the applicant’s remarks dated 6/22/2021 persuade the Examiner that the subject matter that appeared to be directed to a non-elected species was in fact new matter as described below.
Drawings
The drawings filed on 6/22/2021 are not entered as they enter new matter. The subject matter not supported includes at least: the specific location of entry of the streams 101, 103; Further, there is no support for stream 105 fed to the line to C2.  
Further, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 27 shown in the drawing is apparently not described in the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 6/22/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The change of to the compressor and the turbine from C1 to C2 and from T1 to T2.  The allegations of the applicant that the original specification was “an obvious clerical error” is unpersuasive.  As the original recitation specifically identified both C1 and T1 in the sentence, then there is no evidence that the compressor is mislabeled any more than that the compressor was errantly named “cold”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	In regard to claim 16, the recitation, “wherein during the de-icing operation, a second dry gas is injected at an inlet of the cold booster, such that injection of the second dry gas is configured to prevent cold migration from the heat exchanger” (lines 23-25) is new matter since the original disclosure does not support any injection into the cold booster C2.  Rather the original disclosure only appears to support injection to an inlet of C1 which is connected to turbine T1.
	In regard to claim 21, the recitation, “wherein during the de-icing operation, the method further comprises a step of halting flow of the second fraction of the air through the warm compressor by opening a warm bypass valve that is configured to allow flow through a warm bypass conduit thereby allowing the second fraction of the air to bypass the warm compressor” (line 9-13) is new matter since the original disclosure says nothing about providing such a bypass or providing the operation of a bypass during a de-icing operation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 16-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 16, the recitation, “following expansion” (line 10) is indefinite for reintroducing expansion inappropriately and it is not clear if this expansion is the previous expansion recited or some other expansion.
	The recitation, “wherein during the de-icing operation, a second dry gas is injected at an inlet of the cold booster, such that injection of the second dry gas is configured to prevent cold migration from the heat exchanger” (line 23-25) is indefinite for several reasons.  First for improperly reintroducing “injection of the second dry gas” as it is not clear if this is a new injecting or the injection previously recited. Second there is no way to determine how the second gas is “configured” to prevent cold migration from the heat exchanger.  It is not clear what cold migration encompasses and excludes.  And it is not clear what characteristics the second dry gas must have to be considered “configured to prevent” such.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goloubev (US 2016/0356547) in view of Swearingen (US 3418820) and Rauch (US 2014/0174123).
Goloubev teaches a method for separating air by cryogenic distillation in an air separation device comprising a system of columns (10), a first turbine (8), a second turbine (turbine of 101), a heat exchanger (7), a warm compressor (connected to 8) coupled to the first turbine (8), and a cold booster (booster of 101) coupled to the second turbine (turbine of 101), wherein: in a normal operation (operation to produce products), a first fraction of the air (air to locations cited below) is sent to cool in the heat exchanger (7) to an intermediate temperature thereof (see intermediate removal from heat exchanger to turbines) and is subsequently split into a first portion (to 8) and a 
Goloubev teaches most of the claim limitations but does not explicitly teach a de-icing operation as claimed.  However, defrosting is well known as taught by Swearingen.  Swearingen teaches a de-icing operation (Fig. 3 - of the turboexpander 14), wherein an outlet duct of a turbine (14) is closed by an isolation valve (36), and a purge gas (gas through 32) is sent to the turbine (14) at a temperature above 0 C (implicit to column 4, line 35-40; column 1, line 65-70; column 2, line 10-15; column 3, line 18-20, 34; column 5, line 10-15) in order to de-ice the turbine (14).  Note that Swearingen does not teach sending the purge gas to a system of columns.  Further, note that the de-icing operation is performed by sending the purge gas in an opposite 
Additionally, Rauch teaches a second dry gas (para. 21, 37, “purge air stream” “of purified air”) is injected at an inlet of a booster (26), such that the injection of the second dry gas (purified air) prevents entry of ambient air (para. 21 - “prevent ambient air from entering the booster compressor”) while the compressor is not operated (para. 37 “when the same is in a deactivated condition”) and therefore effectively prevents undesired circulation to other components of the system as well.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Goloubev with a deicing operation, including closing the common duct (KG) with an isolation valve, sending a purge gas to each of the first and the second turbines at a temperature above 0 C for the purpose of removing frost from the first and the second turbines and to further prevent the purge gas from flowing to the system of columns with the isolation valve for the purpose of preventing the defrosting operation to undesirably heat the columns and to further inject a second dry gas at an inlet of each of the boosters to prevent circulation of fluid with all other components of the system for the purpose of preventing the compressors from circulating fluid undesirably through the system while the compressors are deactivated during defrosting.
Further, while at present it does not appear that Swearingen explicitly teaches that the valve is closed by hand, official notice is taken that hand operated valves are old and well known and permit users to operate the valve with their hands.

Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goloubev (US 2016/0356547) in view of Swearingen (US 3418820) and Rauch (US 2014/0174123) and Lewandowski (US 3421333).
In addition to the evidence above, it is further noted that Lewandowski also teaches that it is not necessary to thaw the entire low temperature plant (column 2, line 15-16) and that by using valves, only part of the apparatus needs to be thawed (column 2, line 15-16).  This further supports the position above that providing isolation valves and providing an absence of purging a column of the system of columns would be obvious for the purpose of providing thawing of only those components that are desired to be thawed, for the purpose of reducing undesired thawing.
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are moot in view of the grounds of rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
September 28, 2021